IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20077
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GERARDO ALVARADO-ESPARZA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-565-1
                       - - - - - - - - - -
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gerardo Alvarado-Esparza appeals from his guilty-plea

conviction for illegal reentry by a previously deported alien in

violation of 8 U.S.C. § 1326(b).   First, Alvarado-Esparza argues

that the indictment was insufficient because it failed to allege

any specific-intent element.   He concedes, however, that this

argument is foreclosed by United States v. Ortegon-Uvalde, 179
F.3d 956, 959 (5th Cir.), cert. denied, 528 U.S. 979 (1999) and

United States v. Trevino-Martinez, 86 F.3d 65, 68 (5th Cir.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20077
                                 -2-

1996).   He raises the issue only to preserve it for possible

Supreme Court review.

     Next, Alvarado-Esparza argues that his indictment was

defective for charging him with a prohibited status offense.

This argument is foreclosed by our recent decision in United

States v. Tovias-Marroquin, 218 F.3d 455, 456-57 (5th Cir.),

cert. denied, 121 S. Ct. 670 (2000).

     Finally, Alvarado-Esparza argues that the indictment was

insufficient because it failed to allege any mens rea.   This

court’s recent decision in United States v. Guzman-Ocampo, 236
F.3d 233 (5th Cir. 2000), is dispositive.   The indictment alleged

every statutorily required element of 8 U.S.C. § 1326 and fairly

imported that Alvarado-Esparza’s reentry was a voluntary act in

view of the allegations that he had been excluded, deported, and

removed, and that he was present without having obtained the

consent of the Attorney General.   Alvarado-Esparza failed to

challenge the indictment.   Consequently, under Guzman-Ocampo, the

indictment was statutorily sufficient.

     Accordingly, the judgment of conviction is AFFIRMED.